Citation Nr: 1133822	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to August 1946 and from July 1950 to August 1951.  He died in March 2009; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2011.  A transcript of the hearing has been associated with the appellant's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2011; the immediate causes of death were listed as sudden cardiac death, coronary artery disease, and diabetes, with chronic obstructive pulmonary disease and hyperlipidemia listed as significant conditions contributing to death.

2.  At the time of his death, the Veteran was service connected for cold injury of the feet, rated as 30 percent disabling per foot; for cold injury of the hands, rated as 20 percent disabling per hand; and for residuals of furuncles, rated as noncompensably disabling; he was not service connected for coronary artery disease, diabetes, chronic obstructive pulmonary disease, or hyperlipidemia.

3.  Resolving reasonable doubt in the appellant's favor, the Veteran's death was likely causally related to the residuals of cold injury to the feet for which the Veteran was service connected.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2010).

2.  The criteria for entitlement to service-connected burial benefits have been met.  38 U.S.C.A. §§ 2307, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in March 2009.  According to his death certificate, the immediate causes of death were sudden cardiac death, coronary artery disease, and diabetes, with chronic obstructive pulmonary disease and hyperlipidemia listed as significant conditions contributing to death.  The appellant seeks to establish service connection for the cause of the Veteran's death and entitlement to service-connected burial benefits.  She maintains that the Veteran's death should be service connected because the Veteran died from a pulmonary embolism that could have been treated but for his service-connected residuals of cold injury to the lower extremities.  

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2011); 38 C.F.R. § 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2010).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2010).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

According to his death certificate, the Veteran died in March 2009.  The immediate causes of death were listed as sudden cardiac death, coronary artery disease, and diabetes.  Chronic obstructive pulmonary disease and hyperlipidemia were listed on the death certificate as significant conditions that contributed to the Veteran's death but that did not result in the underlying cause.

The appellant asserts that the Veteran's death was brought about not by cardiac causes but by a pulmonary embolism, which she argues the Veteran was unable to detect in a timely fashion due to the peripheral neuropathy of his bilateral lower extremities that was a residual of the in-service cold injury for which he was service connected.  Thus, the appellant contends that service connection is warranted for the cause of the Veteran's death.

At the time of his death, the Veteran was service connected for cold injury of the feet, rated as 30 percent disabling per foot; for cold injury of the hands, rated as 20 percent disabling per hand; and for residuals of furuncles, rated as noncompensably disabling.  There is no indication in the record that residuals of cold injury of the hands or feet or residuals of furuncles were a principal or contributory cause of the Veteran's death.

A review of the private medical records from the Veteran's final hospitalization reveals that he was noted to have chronic obstructive pulmonary disease, congestive heart failure, and diabetes in the time immediately preceding his death.  The Veteran's private physician submitted a letter dated in April 2009 indicating that the Veteran also suffered from poor circulation and neuropathy of the lower extremities due to his service-connected cold injury.  A second private physician's letter, dated in July 2009, reflects that the Veteran had been under his care for emphysema, hypoxemia, and sleep apnea requiring constant oxygen.  

The Veteran's service medical records are negative for a diagnosis of or treatment for any cardiac or respiratory disorders or diabetes.  His separation examination was normal with respect to his circulatory and respiratory systems.  Even though there is no direct evidence of the Veteran developing any cardiac disorder, chronic obstructive pulmonary disease, hyperlipidemia, or diabetes during service or within one year following his separation from active duty, service connection for the cause of the Veteran's death may still be warranted if the cause of his death can be linked to service, or to his service-connected residuals of cold injury to the hands and feet.

In that connection, the Board notes that the appellant submitted letters in July 2009 and February 2010 from the Veteran's private treating physician addressing the possibility of an etiological link between the Veteran's service-connected residuals of cold injury and his death.  In the July 2009 letter, the physician acknowledged that he had signed the Veteran's death certificate, which indicated death from cardiac causes, but opined that the "circumstances surrounding [the Veteran's] death" suggested that he died not from sudden cardiac death but instead from a pulmonary embolism that he had been unable to detect earlier due to the lack of feeling in his lower extremities that resulted from his service-connected cold injury.  Similarly, in the February 2010 letter, the physician pointed out that , in the days before his death, the Veteran had taken a long car trip from Florida to Michigan without rest breaks and that he had experienced significant neuropathy and poor circulation of his lower extremities for years before his death.  The physician opined that the Veteran had developed a deep vein thrombosis that developed into a pulmonary embolism that caused his death.  In so finding, the physician stated that the Veteran's service-connected residuals of cold injury of the lower extremities would have rendered him unable to feel "warning signs" of a deep vein thrombosis, such as pain or swelling in his legs.  The physician contended that "this diagnosis is highly likely and consistent with the history of [the Veteran's] sudden death," especially given the lack of warning signs or symptoms of any life-threatening cardiac problems prior to death.  Further, the physician stated that his conclusions were "a strong medical opinion due to the circumstances surrounding [the Veteran's] death and not pure speculation or a remote possibility."  Thus, given the Veteran's known medical history, the physician concluded that there was a "strong likelihood" that pulmonary embolism, rendered undetectable due to his service-connected residuals of cold injury, was the cause of the Veteran's death.

Pursuant to the appellant's claim, the RO obtained a VA medical opinion in March 2011.  In that opinion, the VA examiner stated that "there is no definative [sic] evidence of pulmonary embolism" and concluded that he disagreed with the Veteran's private physician.  In so finding, the VA examiner stated that symptoms related to deep vein thrombosis are "less likely influenced by peripheral neuritis" and noted that the Veteran had other non-service-connected medical conditions.  The examiner concluded that the Veteran's service-connected disabilities were not likely contributing factors to his death.

In consideration of the evidence, the Board finds as an initial matter that the evidence is in relative equipoise that the cause of the Veteran's death was not sudden cardiac death, as indicated on the death certificate, but was in fact a pulmonary embolism, as found by the Veteran's private treating physician and noted in July 2009 and February 2010 letters.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  In so finding, the Board notes that the March 2011 VA examiner stated only that there is no definitive evidence that the Veteran experienced a pulmonary embolism.  However, the Board notes that the relevant evidentiary standard is not "definitive evidence" but rather that a preponderance of the evidence of record supports a finding.  In this case, giving the appellant the benefit of the doubt, the Board thus finds that the cause of the Veteran's death was as likely as not pulmonary embolism.  

Thus, and resolving reasonable doubt in favor of the appellant, the Board finds that the evidence of record suggests that it is at least as likely as not that the Veteran's service-connected residuals of cold injury to the bilateral lower extremities contributed to his death by hindering his ability to detect early warning signs of and seek treatment for deep vein thrombosis or other circulatory problems.  Although the facts in this case only suggest that the Veteran's immediate cause of death was pulmonary embolism that might be related to the service-connected residuals of cold injury, the Board finds that there is sufficient medical evidence to conclude that the service-connected residuals of cold injury of the Veteran's lower extremities were a contributory cause of his death in March 2009.  This is especially so given the strongly confident opinions offered by the Veteran's private treating physician in his July 2009 and February 2010 letters.  Accordingly, with resolution of reasonable doubt in the appellant's favor, the Board finds that the evidence more nearly approximates equipoise on each question relevant to the claim and that service connection for the cause of the Veteran's death is therefore warranted.

Under the circumstances, although there is conflicting medical evidence, the record contains opinions from the Veteran's private treating physician linking his service-connected cold injury residuals to his death.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  When this is the case, reasonable doubt is resolved in a claimant's favor.  The claim for service connection for the cause of the Veteran's death is therefore granted.

Surviving spouses are entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a Veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2010).  If a Veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this case, because the Board has concluded herein that the Veteran's death was the result of a service-connected disability, entitlement to service-connected burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) (2010) is warranted.  Entitlement to service-connected burial benefits is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service-connected burial benefits is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


